Exhibit 10.6

AGREEMENT DATED MAY 10, 2004

          1          Upon execution of this document, Innovative Energy
Consultants Inc. ("IEC") will direct LaSalle National Bank to wire transfer all
of the remaining funds currently escrowed in respect of the entire Put Interest
to an account or accounts identified by SE Holdings, L.L.C. ("SE Holdings").
Simultaneously, SE Holdings will deliver to IEC an assignment of the remaining
shares (less the one unit of each class SE Holdings is retaining).

          2          For a period of one year following the execution of this
Agreement, IEC will be obligated to SE Holdings for 1.031% of any dividends paid
by Strategic Energy L.L.C. ("Strategic Energy"). Following that one year period,
IEC will remain obligated to SE Holdings for 0.773% of any dividends paid by
Strategic Energy for the period the funds are restricted. Payments of these
dividend amounts shall be made promptly into the Fund Account following the
payment of dividends by Strategic Energy to its other shareholders. As to the
calendar year in which the last of the funds becomes unrestricted, IEC will pay
SE Holdings a percentage of the total dividends paid in that calendar year in
respect of the restricted funds based upon the date on which the funds became
unrestricted. (E.g., if the funds became unrestricted on January 20 of a given
year, SE Holdings would receive 20/365 or 5.48% of the total dividends
attributable to the restricted funds for the year.)

          3          The joint defense agreement concerning the Haberstroh
litigation, modified to reflect this agreement and new counsel, will remain in
place unless and until it is terminated pursuant to the provisions for
termination set forth in the agreement or is terminated by operation of law or
court order.



          4          SE Holdings, SE Inc. and each individual holding an equity
interest in SE Holdings or SE Inc. (each "Member") hereby gives IEC and
Strategic Energy an indemnification holding IEC and Strategic Energy harmless
from any judgment on or settlement of Haberstroh's claim against the equity in
SE Holdings insofar as that claim relates to the equity interest in Custom
Energy Holdings, L.L.C. ("Custom Energy") that is being tendered in the Put
exercised in early 2004 ("the Put"), including distributions related to the
equity interests. This indemnification is limited to and capped at the value SE
Holdings is receiving for that portion of the tendered equity interest in which
Haberstroh claims an equity interest ($8,154,957) plus any dividends or interest
received in relation to that interest.



          5          In return, Strategic Energy and IEC hereby give SE Holdings
an indemnification holding SE Holdings and each Member harmless from any
judgment on or settlement of Haberstroh's claim related to the portions of the
case not related to the equity interest, except those portions as to which the
parties reserve their rights in (paragraph symbol) 7.

          6          If there is ever any question about how to allocate any
settlement or judgment amount in order to determine what portion of a settlement
or judgment should be fairly charged to this fund owned by SE Holdings, the
parties agree to meet promptly and negotiate a resolution, and if such
resolution cannot be reached within seven business days, then to submit the
question to a neutral selected by mutual agreement or appointed by JAMS if the
parties cannot agree on a neutral. The neutral will set up a schedule to receive
written submissions and make a final and binding, non-appealable decision on the
matter within forty days of his or her selection. Each party will bear its own
costs and attorney fees in connection with this process. The cost of the neutral
will be divided equally.

          7          The parties to this Agreement reserve all rights as to:

          a.          any portion of a damage award or settlement relating to
Haberstroh's claim against the equity in SE Holdings insofar as that claim does
not relate to the equity interest in Custom Energy that is being tendered in the
Put;

          b.          any damage award in addition to compensatory damages, such
as an award of attorney's fees or liquidated damages under the Wage Payment and
Collection Law.

These issues as to which the parties are reserving their rights may be resolved
by negotiation or by a neutral in accordance with the procedure set forth in
paragraph 6.



          8          Upon receipt of the funds transferred pursuant to paragraph
1, $8,000,000 will be placed in an investment account at a bank or brokerage
firm in Pittsburgh subject to the following conditions:



          a.          SE Holdings can invest the funds as it sees fit in that
account which it will own ("Fund Account"). It is responsible for any taxes and
any fees related to those funds.

          b.          Until the conditions of release occur, SE Holdings cannot
remove any funds or transfer funds out of the Fund Account for one year from the
date of this Agreement, except only to the extent necessary to pay such tax
obligations as have been generated by the transfer of the shares in exchange for
$8,000,000. That permitted draw down can be made only after Strategic Energy is
notified and gives its consent which may not be withheld so long as the request
matches the calculated tax obligation.

          c.          The remainder of the Fund Account less any tax draw down,
reflected in paragraph b above, acts as the fund from which any settlement or
judgment of the claim against the equity, including distributions related to the
equity and interest related to the equity can be paid. In the event any
settlement or judgment in the Haberstroh litigation related to the
indemnification results in an amount higher than the funds in the Fund Account,
SE Holdings and SE, Inc. agree to pay into the Fund Account such funds as are
necessary to cover that indemnity obligation to Strategic Energy. If SE Holdings
and SE, Inc., cannot fully cover that obligation, then the individual Members
will put in the amounts necessary to cover the obligation in the same percentage
as they owned in SE Holdings.



          d.          After one year, SE Holdings, SE, Inc. and the Members will
be obligated to maintain a minimum balance in this account of $6 million and
may, at its discretion and subject to paragraph c, disburse the remaining funds.
After one year if the balance in the Fund Account exceeds $6 million, subject to
paragraph c, SE Holdings may transfer funds out of the Fund Account as it sees
fit without prior approval of Strategic Energy.

          e.          Once the Haberstroh case is resolved by settlement,
judgment or dismissal and to the extent that it may have become relevant, any
allocation has been decided by agreement or by a neutral, the appropriate amount
will be withdrawn to satisfy the allocated amount for satisfaction of a judgment
or payment of a settlement, the parties will execute mutual releases with
respect to the indemnification and SE Holdings thereafter can do what it wishes
with the remainder of the funds.



          f.          SE Holdings will pay all fees, commissions and taxes
relating to the funds in the Fund Account. Strategic Energy will be responsible
for all fees, costs and expenses as it may incur in protecting its interest with
respect to said funds.



          9          The agreement will not alter, abridge or modify any rights
or obligations any party may have pursuant to other Agreements to which they may
be a party except that the release contemplated in the February 9, 2004 letter
agreement will not release the claims related to the Haberstroh litigation, this
agreement and the indemnification.

          10          This Agreement does not create any rights in third parties
who are not signatories to this Agreement. It is entered into for the purpose of
providing an orderly process for wrapping up the details of the transfer of
funds pursuant to the tender of the Put interest. The parties, who are in a
joint defense agreement, reiterate that the Haberstroh termination was lawful
and in all respects appropriate and that his litigation is wholly without merit.

          11          This Agreement is binding on the successors, if any, to
IEC, Strategic Energy, SE Holdings and SE, Inc.

Now, intending to be legally bound and acknowledging that this agreement is
supported by fair and adequate consideration, the following parties execute this
Agreement on the date shown by each signature. Parties signing for a corporate
entity or partnership hereby represent that they are authorized to sign for such
entity.

Attest:

SE HOLDINGS, LLC



By: /s/Richard M. Zomnir

MEMBERS OF SE HOLDINGS, LLC

By: /s/Richard M. Zomnir
SE Inc.

/s/Patrick J. Purdy
Patrick J. Purdy

/s/Alexander Galatic
Alexander Galatic

/s/Joseph Kubacki
Joseph Kubacki

/s/James F. Booritch
James F. Booritch

/s/John E. Molinda
John E. Molinda

 

 

 

SE, INC.



By: /s/Richard M. Zomnir

SHARHOLDERS OF SE, INC.

By: /s/Richard M. Zomnir
Richard M. Zomnir

/s/Chester R. Babst
Chester R. Babst

/s/Dean A. Calland
Dean A. Calland

/s/Frank J. Clements
Frank J. Clements

STRATEGIC ENERGY, LLC

By: /s/Jan L. Fox

INNOVATIVE ENERGY CONSULTANTS INC.

By: /s/Mark G. English